DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The specific method steps require one to “acquire a first frame of k-space data using a first initial readout polarity; acquire a second frame of k-space data using a second initial readout polarity opposite to the first initial readout polarity; convert the first frame of k-space data to first hybrid (kx, y)-space data; convert the second frame of k-space data to second hybrid (kx, y)-space data; determine a relationship between phase difference and y-position based on phase differences between a plurality of pixels located at kx = a of first hybrid (kx, y)-space data and a plurality of pixels at kx = b of second hybrid (kx, y)-space data, where a and b are constants; modify the second hybrid (kx, y)-space data based on the relationship; convert the modified second hybrid (kx, y)-space data to a modified second frame of k-space data; and generate two single-polarity readout k-space frames based on the first frame of k-space data and the modified second frame of k-space data.” Of these cited method steps, the necessity to “convert the first frame of k-space data to first hybrid (kx, y)-space data; convert the second frame of k-space data to second hybrid (kx, y)-space data; x = a of first hybrid (kx, y)-space data and a plurality of pixels at kx = b of second hybrid (kx, y)-space data” and “modify the second hybrid (kx, y)-space data based on the relationship; convert the modified second hybrid (kx, y)-space data to a modified second frame of k-space data; and generate two single-polarity readout k-space frames based on the first frame of k-space data and the modified second frame of k-space data” has not been found in the prior art of record. The conversion into hybrid space data and the modification of that data based on the relationships between two hybrid space data sets is unique and novel when compared to the prior art of record. Also, although some of the elements have been found, not all of them have been found and even if found, impermissible hindsight would be required to make any combination obvious. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents both analogous art that teaches some of the claimed limitations and the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.